



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Andersen, 2017 ONCA 234

DATE: 20170322

DOCKET: C61209

Rouleau, Pepall and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Arthur Brown Andersen

Applicant/Appellant

Robert Sheppard, for the appellant

David Friesen, for the respondent

Heard: March 20, 2017

On appeal from the sentence imposed on September 23, 2014
    by Justice Goldstein of the Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant was convicted of aggravated assault with a weapon for
    which he received a sentence of 9 years less 18 months pre-sentence custody. He
    argues that the sentencing judge erred in failing to consider whether intent to
    kill was the only available inference. Intent to kill was found to be an
    aggravating factor. He also argues that given the mitigating factors, the
    sentencing judge failed to apply the principle of proportionality.

[2]

We do not agree with these submissions. The sentencing judge was alert
    to and carefully balanced the mitigating and aggravating factors. Further, the
    sentencing judge was entitled to take into account the seriously aggravating
    factor that the appellant intended to kill the complainant. He committed no
    error in his analysis. The sentence is fit in the circumstances of this case.
    Leave to appeal sentence is granted, but the appeal is dismissed.


